Citation Nr: 1639741	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for a low back disability, including as due to a service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to August 1988.

This case has a long procedural history.  It originally came on appeal to the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which assigned, in pertinent part, a higher 30 percent rating effective July 5, 2006, for the Veteran's service-connected residuals of left Achilles tendon repair.  The Veteran disagreed with this decision in September 2007.  He perfected a timely appeal in September 2008.

This matter also is on appeal from an October 2013 rating decision issued by the RO in Oakland, California, which denied the Veteran's claims of service connection for a low back disability, including as due to a service-connected disability (which was characterized as a low back condition), and for peripheral neuropathy of the bilateral lower extremities (which was characterized as separate service connection claims for neuropathy to the right lower extremity and for neuropathy to the left lower extremity).  The Veteran disagreed with this decision in November 2013.  He perfected a timely appeal in April 2016.  Although the Veteran initially requested a videoconference Board hearing when he perfected a timely appeal in April 2016, he subsequently withdrew his hearing request in June 2016 correspondence.  See 38 C.F.R. § 20.704 (2015).

In March 2014, the Board denied the Veteran's claim for a disability rating greater than 30 percent for residuals of left Achilles tendon repair.  Citing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board also remanded an inferred TDIU claim to the AOJ (in this case, the RO in Oakland, California) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ issue appropriate notice for TDIU claims to the Veteran and his service representative and obtain his employment history.  The requested notice subsequently was issued by the AOJ.  The AOJ also documented its efforts to obtain information regarding the Veteran's employment history.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Because the Veteran currently lives within the jurisdiction of the RO in Oakland, California, that facility has jurisdiction in this appeal.  Having reviewed the record evidence, to include the Veteran's assertions that a service-connected disability caused or aggravated (permanently worsened) his low back disability and all of his service-connected disabilities precluded his employment, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained in more detail below, the issues of entitlement to service connection for a low back disability, including as due to a service-connected disability, and to a TDIU due exclusively to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran does not experience any current disability due to his claimed peripheral neuropathy of the bilateral lower extremities which could be attributed to active service.



CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter dated in September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As will be explained below in greater detail, the evidence does not support granting service connection for peripheral neuropathy of the bilateral lower extremities.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with a VA examination which addresses the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran contends that he incurred peripheral neuropathy of the bilateral lower extremities during active service.  

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because peripheral neuropathy of the bilateral lower extremities is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for peripheral neuropathy of the bilateral lower extremities.  The Veteran contends that he incurred peripheral neuropathy of the bilateral lower extremities and experienced continuous disability due to peripheral neuropathy since his service separation.  The record evidence does not support his assertions regarding in-service incurrence, a continuity of symptomatology since service separation, or the existence of current disability due to peripheral neuropathy of the bilateral lower extremities which could be attributed to active service or any incident of service.  It shows instead that the Veteran does not experience any current disability due to peripheral neuropathy of the bilateral lower extremities which could be attributed to active service or any incident of service.  For example, the Veteran's available service treatment records show that, at his pre-enlistment physical examination in June 1984, prior to his entry on active service in August 1985, he denied all relevant pre-service medical history and clinical evaluation of his lower extremities was normal.  At his separation physical examination in February 1988, prior to his separation from service in April 1988, the Veteran denied all relevant in-service medical history and clinical evaluation of his lower extremities was normal.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for peripheral neuropathy of the bilateral lower extremities.  It shows that, although the Veteran has complained of pain in his legs and feet since his service separation, he does not experience any current disability due to his claimed peripheral neuropathy of the bilateral lower extremities which could be attributed to active service or any incident of service.  For example, on VA outpatient treatment in March 2007, the Veteran's complaints included "his legs have been hurting for 3 months."  He also reported that "the bottom[s] of his feet are numb and tingling."  Physical examination showed no abnormalities in the legs, no effusion in the knees, no tenderness in the ankles, and no swelling.  The assessment was leg pain.

On VA peripheral nerves Disability Benefits Questionnaire (DBQ) in February 2016, the Veteran "states [that] he developed severe pain in the lower back in 2010 which radiated into both legs and was associated with numbness and weakness in both legs."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran reported experiencing mild constant pain, paresthesias, and numbness of the bilateral lower extremities which he attributed to his claimed peripheral neuropathy.  Physical examination showed 5/5 muscle strength throughout, no muscle atrophy, normal deep tendon reflexes and sensation, no skin changes, and a normal gait.  The VA examiner stated that no nerves of the bilateral lower extremities were affected by the Veteran's claimed peripheral neuropathy.  This examiner opined that it was less likely than not that the Veteran's claimed peripheral neuropathy condition was related to active service.  The rationale for this opinion was that there was insufficient evidence in the record to support finding that a peripheral neuropathy condition existed.  The rationale also was, "The Veteran's muscle strength testing, reflex examination, and sensory examination were all within normal limits.  Although the Veteran reports of peripheral neuropathy, a nerve root involvement cannot be endorsed at this time."  This examiner concluded that the Veteran did not have a peripheral nerve condition or peripheral neuropathy and no diagnosis was rendered.

Despite the Veteran's assertions to the contrary, the record evidence demonstrates that he does not experience any current disability due to peripheral neuropathy of the bilateral lower extremities which could be attributed to active service or any incident of service.  The Board finds it highly significant that, when he was examined for VA adjudication purposes in February 2016, the Veteran reported only that he had experienced severe pain which radiated in to his lower legs.  The Board notes in this regard that presence of a mere symptom (such as leg pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating that he experiences current disability due to peripheral neuropathy of the bilateral lower extremities which is attributable to active service.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced peripheral neuropathy of the bilateral lower extremities at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of peripheral neuropathy of the bilateral lower extremities at any time during the pendency of this appeal.  In summary, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of peripheral neuropathy of the bilateral lower extremities have been continuous since service.  He asserts that he continued to experience symptoms relating to peripheral neuropathy of the bilateral lower extremities (pain in the feet and legs) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of peripheral neuropathy of the bilateral lower extremities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of peripheral neuropathy of the bilateral lower extremities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his lower extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to peripheral neuropathy of the bilateral lower extremities for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1988) and initial reported symptoms related to leg pain in March 2007 (a 19-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including both hips, both knees, and bilateral Achilles tendons.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to peripheral neuropathy.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was seen on VA outpatient treatment in March 2007 and when he was examined for VA adjudication purposes in February 2016 after service, he did not report the onset of peripheral neuropathy symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration on either occasion.  As noted above, he reported in March 2007 that his legs had been hurting only for 3 months or since January 2007, approximately 19 years after his service separation.  And, as also noted above, he only reported at his February 2016 VA back DBQ that he began experiencing severe radiating pain in his lower legs in 2010, approximately 22 years after his service separation in 1988.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed a VA disability compensation claim for service connection for a left Achilles tendon repair in 1995, several years after service separation, but did not claim service connection for peripheral neuropathy of the bilateral lower extremities or make any mention of any peripheral neuropathy symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim in October 2012.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reports that his peripheral neuropathy began during active service.  As noted elsewhere, however, he reported in March 2007 that his leg pain only began in approximately January 2007.  As also noted elsewhere, he reported at his VA peripheral nerves DBQ in February 2016 that his severe radiating pain in the lower extremities only began in approximately 2010.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no current disability due to peripheral neuropathy of the bilateral lower extremities which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

The Veteran contends that he incurred a low back disability during active service or, alternatively, a service-connected disability caused or aggravated (permanently worsened) his low back disability.  He also contends that all of his service-connected disabilities preclude his employability, entitling him to a TDIU.  The Board acknowledges that this claim previously was remanded to the AOJ in March 2014.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claim for a low back disability, including as due to a service-connected disability, the record evidence indicates that, following VA back (thoracolumbar) DBQ in February 2016, the VA examiner opined that it was less likely than not that a service-connected disability caused or aggravated (permanently worsened) the Veteran's low back disability.  This opinion concerning secondary service connection was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Unfortunately, the February 2016 VA examiner did not address whether the Veteran's low back disability was related directly to active service.  See also 38 C.F.R. §§ 3.303, 3.304.  Thus, the Board finds that, on remand, the February 2016 VA back (thoracolumbar) DBQ should be returned to the examiner who completed it in order for him to provide an addendum opinion addressing whether the Veteran's low back disability is related directly to active service.  Id.

With respect to the Veteran's TDIU claim, the Board notes initially that it is not clear which of his service-connected disabilities preclude his employability.  The Veteran himself has provided only vague statements that all of his service-connected disabilities preclude his employability.  (The Board notes parenthetically that the record evidence discloses that the Veteran previously was employed as a VA social worker in California until June 2013).  The Board next notes that the medical evidence of record does not address the impact of the Veteran's service-connected disabilities, alone or in combination with his other service-connected disabilities, on his employability.  The Board acknowledges that the VA clinicians who conducted the Veteran's most recent VA examinations in February 2016 provided some limited information concerning the impact of certain of his service-connected disabilities on his employment but did not address whether these disabilities, alone or in combination, precluded the Veteran's employability.  The Board observes in this regard that VA's duty to assist includes obtaining an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the impact of his service-connected disabilities, alone or in combination, on his employability.  

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Return the VA back (thoracolumbar) Disability Benefits Questionnaire (DBQ) dated on February 23, 2016, to the examiner who completed it or another appropriate clinician, along with a copy of this REMAND.  Ask this examiner or another appropriate clinician to provide an addendum opinion to the February 23, 2016, VA back (thoracolumbar) DBQ.  In the addendum opinion, the February 2016 VA back DBQ examiner or another appropriate clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disability is related directly to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner or another appropriate clinician must explain why this is so.

3.  Schedule the Veteran for appropriate examination to determine whether his service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical and employment history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to specify the occupational limitations associated with the service-connected disabilities.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that service connection is in effect for right knee strain, residuals of left Achilles tendon repair, right Achilles tendon rupture, left knee strain, left hip strain, right hip strain, a surgical scar of the right lower extremity, and for a surgical scar of the left lower extremity.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


